FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30331

               Plaintiff - Appellee,             D.C. No. 3:04-CR-00125-RRB

  v.
                                                 MEMORANDUM *
NAI CHING SAELEE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Nai Ching Saelee appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for a reduction of his sentence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Saelee contends that Amendment 706 to the United States Sentencing

Guidelines, retroactively amending U.S.S.G. § 2D1.1 with respect to offenses

involving crack cocaine, authorizes the district court to resentence him. The

district court did not err by concluding that it lacked jurisdiction pursuant to

section 3582(c)(2) to modify Saelee’s sentence, as his sentence was premised upon

the career offender provision of U.S.S.G. § 4B1.1. Thus, Saelee’s sentence is not

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission, as required by section 3582(c)(2). See United States v. Leniear, 574

F.3d 668, 673 (9th Cir. 2009); see also United States v. Wesson, 583 F.3d 728, 731

(9th Cir. 2009).

      AFFIRMED.




                                           2